           Case 1:21-cv-00313-JMF Document 42 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NEAL GOLDMAN,                                                          :
                                                                       :
                                    Plaintiff,                         :   21-CV-0313 (JMF)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
RISHI GAUTAM et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On September 14, 2021, counsel for Defendants Rishi Gautam, Riverforce Partners, Inc.,

River Cities Investments, LLC, and Paul Penney filed a motion to withdraw as attorney for

Defendants. ECF No. 37. Counsel’s supporting memorandum of law, which was filed under

seal and ex parte, indicates that all Defendants and Plaintiff consent to the withdrawal. ECF No.

39. Accordingly, the Court GRANTS the motion to withdraw as unopposed and/or on consent,

subject to the requirement that counsel serve a copy of this Order on Defendants by September

20, 2021, and file proof of such service by September 22, 2021.

        As new counsel has not appeared on behalf of Defendants, Defendants are now deemed

to be proceeding without counsel. A corporate entity, however, may appear in federal court only

through counsel. See Lattanzio v. COMTA, 481 F.3d 137, 140 (2d Cir. 2007). Accordingly, if

new counsel fails to appear on behalf of Riverforce Partners, Inc. and/or River Cities

Investments, LLC, default judgment may be entered against them or it. See, e.g., Grace v. Bank

Leumi Tr. Co. of N.Y., 443 F.3d 180, 192 (2d Cir. 2006).

        To permit Defendants to obtain new counsel, this case is hereby STAYED for 30 days
          Case 1:21-cv-00313-JMF Document 42 Filed 09/15/21 Page 2 of 2




from the date of this Order. The parties shall file a joint letter no later than October 18, 2021,

indicating whether Defendants have obtained new counsel and addressing the parties’ views on

appropriate modifications to the discovery schedule. (For now, the pretrial conference scheduled

for October 19, 2021, is ADJOURNED sine die.) Once Defendants obtain new counsel, the

parties shall also promptly advise Magistrate Judge Freeman and attempt to reschedule a

settlement conference.

       Finally, the Court permanently grants counsel’s application to maintain the papers filed in

support of his motion to withdraw under seal, see ECF Nos. 36, 40, given the nature of the

filings, see, e.g., Team Obsolete Ltd. v. A.H.R.M.A. Ltd., 464 F. Supp. 2d 164, 165 (E.D.N.Y.

2006) (“[D]ocuments in support of motions to withdraw as counsel are routinely filed under seal

where necessary to preserve the confidentiality of the attorney-client relationship between a party

and its counsel, and . . . this method is viewed favorably by the courts.” (citing cases)).

       The Clerk of Court is directed to terminate ECF No. 37, to terminate Adam Benjamin

Michaels, and to modify the docket to reflect that the individual Defendants are currently

proceeding pro se.

       SO ORDERED.

Dated: September 15, 2021                             __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
